In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated June 21, 2004, the petitioner appeals from an order of the Supreme Court, Nassau County (Alpert, J.), entered January 18, 2005, which denied the petition and confirmed the arbitration award.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the arbitrator’s award was not made in manifest disregard of the law or the facts presented at the hearing (see Matter of Bart v Miller, 302 *698AD2d 379, 380 [2003]; Credit Suisse First Boston Corp. v Crisanti, 289 AD2d 83 [2001]). Schmidt, J.P., Crane, Spolzino and Covello, JJ., concur.